As filed with the Securities and Exchange Commission on December 1, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: March 31 Date of reporting period: April 1, 2015 – September 30, 2015 ITEM 1. REPORT TO STOCKHOLDERS. The views in this report were those of Absolute Strategies Fund and Absolute Credit Opportunities Fund’s (each a “Fund” and collectively the “Funds”) adviser as of September 30, 2015, and may not reflect their views on the date this report is first published or any time thereafter. These views are intended to assist shareholders in understanding their investment in the Funds and do not constitute investment advice. None of the information presented should be construed as an offer to sell or recommendation of any security mentioned herein. Since the Funds utilize multi-manager strategies with multiple sub-advisers, they may be exposed to varying forms of risk. These risks include, but are not limited to, general market risk, multi-manager risk, non-diversification risk, small company risk, foreign risk, interest rate risk, credit risk, prepayment risk, IPO risk, liquidity risk, high turnover risk, leverage risk, pooled investment vehicle risk and derivatives risk. For a complete description of the Funds’ principal investment risks, please refer to each Fund’s prospectus. Beta is a measure of an asset’s sensitivity to broad market moves, as measured for instance by the S&P 500® Index. A fund with a realized beta of 0.5 with respect to the S&P 500®Index infers that about 50% of the fund’s returns were explained by the performance of the index (the rest of the performance was independent of the index). Standard deviation indicates the volatility of a fund’s total returns and is useful because it identifies the spread of a fund’s short-term fluctuations. The HFR Indices are equally weighted performance indexes, utilized by numerous hedge fund managers as a benchmark for their own hedge funds. One cannot invest directly in an index. Absolute Strategies Fund, Absolute Funds, and Absolute Investment Advisers are registered service marks of Absolute Investment Advisers LLC (“AIA” and “Absolute”) and the respective logos and Absolute Credit Opportunities Fund are service marks of AIA; and other marks referred to herein are the trademarks, service marks or registered trademarks of their respective owners. ABSOLUTE STRATEGIES FUND A MESSAGE TO OUR SHAREHOLDERS SEPTEMBER 30, 2015 Dear Shareholder, We are pleased to present the semi-annual report for the Absolute Strategies Fund (the “Fund”) for the period ended September 30, 2015. The Fund (Institutional Shares) was up 2.17% over the six-month period versus -6.18% for the S&P 500, and -5.01% for the HFRX Global Hedge Fund Index, the Fund’s benchmark indices. The Fund has maintained a defensive posture with net exposure and beta at the low end of historical ranges. The Fund’s allocations continue to be mostly in equity related strategies, which have a balance of longs and shorts when rolling up manager positioning and including portfolio hedges. The long side exhibits a value bias using larger companies with brand names and competitive advantages. The short side utilizes index hedges (futures) and individual companies that exhibit sensitivity to global economic growth (which has been declining). Smaller Fund allocations are to credit strategies that utilize shorts/hedges, and special situation strategies where unique company news tends to drive security prices over general market direction. The goal with this positioning has been to isolate individual stock and bond selection to generate performance in a true long-short fashion rather than just betting on the market going up. In fact, the Fund has recently generated its best (positive) performance during market sell-offs, such as August-September of 2015. Gains were directly attributable to the Fund’s short exposure, in both market indices and individual equities. With this positioning, the Fund offers an alternative to the many traditional and non-traditional funds whose performance appears highly correlated to market risk (beta). The global market environment has become quite volatile and, in our opinion, surreal. It can be defined simply as a major battle between central bank status quo and fundamental reality. Over the past few months, investors received a clear wake up call for what is now quite obvious: global markets are extremely fragile and risky, and central bankers are in a daily scramble to discuss more stimulus ideas, QE and negative interest rates in an effort to rally markets back up. This, despite desperation by the Fed and others to convince the markets that the economy is doing great and it’s time to raise rates above zero. Logic leads us to conclude that current markets are delusional. Markets are not about price discovery or fundamental growth. They are about QE hopes, debt-fueled stock buybacks, and algorithmic trading manipulation. In our view, as well as many others, we are nearing peak central bank mania, and everything is tethered directly to that outcome. The last few months have shown that very few investments will offer any true diversification or protection when the latest central bank bubble bursts. Yet, it appears that most investors have positioned their entire portfolio based on faith in a positive central bank induced outcome. Aside from shorter term market fluctuations or a final melt-up, we believe this environment is setting up quite well for our strategies. As we’ve discussed at length in the past, there continues to be a significant unwinding in some very important asset markets and currencies mostly related to China and emerging markets. Equities, bonds, and commodities sensitive to these markets continue to feel the effects of a strong US Dollar and a significant slowdown in global economic growth. It was only a matter of time until US markets would also be impacted by global weakness, and a major break occurred in the 3rd quarter. While US indices have recently rallied strongly, nearly back to the highs, market internals continue to be quite weak in our assessment. Most of the gains for US indices are due to price movements in only a handful of large cap companies, while many more stocks continue to break down following earnings disappointments. Worse, the US Dollar continues to soar which is also a clear negative for US profits. While investors cheer the market rebound and companies scramble to buy back huge amounts of stock, the fundamental picture has not improved. Repeating our prior comments, China and emerging markets have been the main drivers of global trade and global growth since 2008. These markets have taken on significant amounts of US dollar-denominated debt to fund massive projects. Like every credit fueled expansion, we believe it has led to large over-investment and a misallocation of capital and the ensuing breakdown is likely to have real implications for the global economy. The seriousness of this process cannot be underestimated because the most vital element and foundation for our entire global leveraged financial system is collateral. Collateral provides the means (the asset-side of a balance 1 ABSOLUTE FUNDS ABSOLUTE STRATEGIES FUND A MESSAGE TO OUR SHAREHOLDERS SEPTEMBER 30, 2015 sheet) for lending and borrowing. When asset prices rise artificially, thanks to the effort of central banks over the past decade-plus through artificially low interest rates, it provides an unsustainable foundation for new debt. This is no different than the housing crisis where the artificial increase in house prices (collateral) allowed homeowners to take on additional debt and use their home values as an ATM. When prices of homes dropped back to supply/demand equilibrium, the higher levels of debt that were based on artificially high home prices caused a massive collateral problem. The asset/home dropped in value while the liability remained the same, thus wiping out all of the homeowner’s equity. As it relates to emerging markets, the amount of collateral is significant, and it is being hit by both crashing commodity prices and a strong US dollar. Not only is the debt-fueled investment spending binge at an end, it looks to be reversing. Unless China quickly rights itself and reignites global growth, it is likely the US economy is eventually pulled into the mix. After witnessing violent market swings on no news, a U.S. equity market that is nearing the most over-valued in history (using a variety of metrics) and a bond market that reeks of illiquidity, we struggle to understand how investors are willing to tie so much wealth to today’s markets. As seen from 3rd quarter performance reports, there is no way to diversify portfolios through traditional asset classes. We were clearly one of very few strategies that performed well. We also believe markets are reaching extreme overvaluation. The S&P 500 Index Price/Sales ratio is now 1.85 (vs 1.65 at the 2007 peak), and the Price/EBITDA ratio (Earnings before Interest, Taxes, Depreciation and Amortization) has reached June 2000 bubble levels: We may be witnessing a new brand of bubble stocks as companies such as Facebook are now valued at nearly 20x sales, which is higher than Cisco Systems in 2000. The actions of companies such as Valeant Pharmaceuticals and Volkswagen are also, in our view, typical illustrations of mania behavior where otherwise very smart investors have ignored fundamental details in favor momentum or a good story. Additionally, overall S&P 500 revenue and earnings growth has been negative for several quarters. Since markets are near bubble territory, large swings are likely and we have no idea whether the next move is 30% lower or 30% higher. However, we do know that this will eventually end badly and may be made worse by central bank promises and illiquid, highly priced bond markets. There are very few ways for investors to protect or diversify portfolios from volatility and contagion. Say what you will about our approach, but we are committed to using reason and logic to protect investor capital from large losses in a highly uncertain environment. While our approach tends to be at odds with central bank flirtations, we also believe this is exactly what investors should be looking for to diversify portfolios as the 3rd quarter just illustrated. To be precise, the entire systematic, reinforcing scheme that forced stock and bond prices higher, especially over the past 5-7 years, could very well be set to completely reverse. This is an enormous tail risk that nobody is prepared for. Maybe it doesn’t occur right away or can be put off a bit further; but we believe it is inevitable and higher interest rates or credit spreads could be the catalyst. Again, much depends on China, not the US, so the path may not be obvious. We are committed to 2 ABSOLUTE FUNDS ABSOLUTE STRATEGIES FUND A MESSAGE TO OUR SHAREHOLDERS SEPTEMBER 30, 2015 staying disciplined and our Funds continue to be positioned very defensively. We also look forward to a time when we can speak more positively about longer term opportunities in credit and equity markets. Thank you for trusting us with your assets. We believe your patience will be well rewarded. Sincerely, Jay Compson Portfolio Manager Absolute Investment Advisers LLC 3 ABSOLUTE FUNDS ABSOLUTE CREDIT OPPORTUNITIES FUND A MESSAGE TO OUR SHAREHOLDERS SEPTEMBER 30, 2015 Dear Shareholder, We are pleased to present the semi-annual report for the Absolute Credit Opportunities Fund (the “Fund”) for the period ended September 30, 2015. The Fund returned -0.88% over the six-month period versus -5.01% for the HFRX Global Hedge Fund Index and -3.00% for the HFRX Fixed Income - Credit Index. The Fund combines a convertible arbitrage strategy and a long/short credit strategy. It is designed to provide an attractive credit or fixed income alternative to what is currently available in the marketplace. Investors are scrambling for yield after five years of short-term interest rates near zero and very suppressed intermediate and long–term interest rates. We believe traditional bond market risks, including interest-rate, credit and liquidity risk, are overpriced as a result of central bank actions. And there is no way of knowing whether the risks of rising interest rates or those surrounding credit and liquidity will be the primary risk going forward. In our opinion, investors have been increasing credit risk at the expense of holding cash, CDs or Treasuries. We see nontraditional bond funds taking on increasing levels of exotic credit risk while sometimes hedging interest rate risk and, as a result, the traditional “ballast” (or capital preservation portion) of portfolios has been greatly diminished over the past five years. More than ever, we believe the Fund provides diversification to an overall portfolio and specifically the bond portion of a portfolio. At this point in the market cycle, the Fund is seeking to manage both interest rate and credit risk within the fixed income sleeve of a portfolio. The Fund can adapt to various conditions throughout a market cycle, making a portfolio allocator’s job easier since exposures are not static. Sincerely, Jay Compson Portfolio Manager Absolute Investment Advisers LLC 4
